Filed 12/12/22 P. v. Medina CA3
Opinion following transfer from Supreme Court
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C091206

                    Plaintiff and Respondent,                                      (Super. Ct. No. 08F03645)

           v.                                                                     OPINION ON TRANSFER

 ANTHONY MEDINA,

                    Defendant and Appellant.




         This case returns to us on transfer with directions from our Supreme Court.
         As relevant here, in 2011, a jury found defendant Anthony Medina guilty of two
counts of first degree murder and attempted robbery. As to one of the murders, the jury
found an attempted robbery-murder special circumstance true.




                                                             1
        Defendant petitioned the trial court for resentencing under what is now Penal Code
section 1172.61 based on changes made to the felony-murder rule by Senate Bill No.
1437 (2017-2018 Reg. Sess.) (Senate Bill No. 1437). The trial court denied defendant’s
petition, finding the record established defendant was ineligible for resentencing because
the jury found the special circumstance true. On appeal, defendant argues the trial court
erred in relying on the special circumstance finding to disqualify him from relief. In our
original opinion filed on August 16, 2021, we disagreed and affirmed the order.
        Defendant petitioned for review; the Supreme Court has now directed us to
reconsider the matter in light of People v. Strong (2022) 13 Cal.5th 698. Having done so,
we agree with the parties that the trial court’s order denying the petition must be reversed
and the matter remanded for further proceedings.
                                     BACKGROUND
        We take the basic facts of defendant’s case from our opinion in his original appeal.
(People v. Medina (2016) 245 Cal.App.4th 778, 786 (Medina 1).)2 There, we
summarized the facts of defendant’s crimes as follows: In the first incident, defendant
“was driving down Florin Road, with defendants Brandon Morton and David Whitehead
in the backseat, and fired a gun at a black Lexus, hitting its two occupants. [Defendant]
was convicted of two counts of attempted murder and shooting into an occupied vehicle.
In the second incident, Morton believed he had been ‘shorted’ several grams of



1   Undesignated statutory references are to the Penal Code.

Effective June 20, 2022, section 1170.95 was renumbered as section 1172.6 without
substantive change. (Stats. 2022, ch. 58, § 10.) We will refer to the section by its new
numbering.
2 On our own motion, we take judicial notice of this prior decision. (Evid. Code, § 452,
subd. (d).) We provide this summary of facts from the prior opinion in defendant’s direct
appeal solely for context and do not rely on these facts for our analysis or disposition
here. (See § 1172.6, subd. (d)(3).)

                                             2
methamphetamine in a drug sale. Morton, with [defendant] and Whitehead, met with the
woman who had made the sale. She was accompanied by her boyfriend Jason Fletcher
and another man. Morton shot and killed Jason Fletcher.” (Id. at p. 781.)
       The jury found defendant guilty of two counts of attempted first degree murder
related to the first incident (§§ 664/187, subd. (a)) with enhancements for discharging a
firearm and causing great bodily injury, and one count of shooting at an occupied vehicle
(§ 246) with the same two enhancements. (Medina 1, supra, 245 Cal.App.4th at p. 786.)
The jury also found defendant guilty of unlawful possession of a firearm (former
§ 12021, subd. (a).) (Medina 1, at p. 86.) As to the second incident, the jury found
defendant guilty of first degree murder (§ 187, subd. (a)) and found the attempted robbery
special circumstance true (§ 190.2, subd. (a)(17)(A)). (Medina 1, at p. 786.) The jury
also found defendant guilty of attempted robbery. (Ibid.)
       In March 2016, we upheld these convictions on appeal, but modified the judgment
to impose and stay sentence for attempted robbery and shooting at an occupied vehicle
pursuant to section 654. (Medina 1, supra, 245 Cal.App.4th at pp. 786, 793.)
       On March 6, 2019, defendant filed a petition in the superior court to vacate his
first degree murder conviction under former section 1170.95, now section 1172.6,
alleging he could not now be convicted of murder because of the changes made to
sections 188 and 189. The petition alleged he was not the actual killer, did not aid or abet
the murder with the intent to kill, and was not a major participant in the felony or act with
reckless indifference to human life. The district attorney filed a responsive pleading.
The trial court appointed counsel for defendant and defendant, through counsel, filed a
reply brief.
       The trial court denied the petition in a written decision, without hearing, finding
defendant had not established a prima facie showing of eligibility. The court reasoned as
follows. “[A] jury unanimously found beyond a reasonable doubt that defendant [] is
guilty of the first degree murder of victim J.F., and found true an attaching attempted -

                                             3
robbery-murder special circumstance with regard to that murder. A jury also found
beyond a reasonable doubt that defendant [] is guilty of the attempted murders of victims
M.R. and A.G., and found true with regard to both of these a penalty allegation based on
the attempted murders having been willful, deliberate, and premeditated.” The court
further observed the jury was instructed with CALCRIM No. 703 “on the special
circumstances, and that if defendant [] was not the actual killer, the People had the
burden of proving beyond a reasonable doubt that he acted with either the intent to kill or
with reckless indifference to human life and was a major participant in crime.” The court
found: “In light of the jury verdicts and the jury instructions given . . . , it is clear that the
jury necessarily found that defendant [] either was the actual killer, acted with intent to
kill, or was a major participant in the underlying attempted robbery, with regard to the
first degree murder of victim J.F. It is also clear that the jury necessarily found that
defendant acted with intent to kill with regard to the attempted murders of victims M.R.
and A.G.”
       The trial court observed this court had affirmed defendant’s conviction, including
the special circumstance finding, in a partially published opinion in 2016. There,
defendant challenged the sufficiency of the evidence with respect to the special
circumstance finding. (Medina 1, supra, 245 Cal.App.4th at p. 787.) We disagreed and
concluded substantial evidence supported the jury’s finding. (Id. at pp. 788-792.) On
this basis, the superior court concluded that there was no prima facie evidence to support
defendant’s petition.
       Defendant filed a timely notice of appeal. As described above, we initially
affirmed the order denying defendant’s petition.
                                        DISCUSSION
       Defendant originally argued the trial court erred by denying his petition for
resentencing at the pleading stage without issuing an order to show cause and conducting
an evidentiary hearing. He argued then, and now contends again with the benefit of

                                                4
Strong, that the trial court erred in relying on the jury’s special circumstance finding to
establish he was a major participant who acted with reckless indifference to human life.
He contends this is because our Supreme Court clarified the special circumstances
analysis after his conviction in People v. Banks (2015) 61 Cal.4th 788 and People v.
Clark (2016) 63 Cal.4th 522. In supplemental briefing, the Attorney General agrees.
       The Legislature enacted and the Governor signed Senate Bill No. 1437, effective
January 1, 2019 (Stats. 2018, ch. 1015, § 4) As relevant here, Senate Bill No. 1437 added
what is now section 1172.6, which permits a person convicted of felony murder or
murder under a natural and probable consequences theory to petition the sentencing court
to vacate the murder conviction and resentence the petitioner on any remaining counts if
they could not be convicted of murder due to the change in the law. (§ 1172.6, subd. (a).)
       Section 190.2, subdivision (d) provides that, for the purposes of those special
circumstances based on the enumerated felonies in paragraph (17) of subdivision (a),
which include robbery, an aider and abettor must have been a “major participant” and
have acted “with reckless indifference to human life.” (§ 190.2, subd. (d); Tapia v.
Superior Court (1991) 53 Cal.3d 282, 298.) Thus, on its face, a special circumstance
finding satisfies the requirements for accomplice murder liability even after Senate
Bill No. 1437. (§ 189, subd. (e).)
       Since defendant’s conviction, however, the Supreme Court has refined the analysis
as to qualification as a major participant acting with reckless indifference to human life
(in Banks and Clark) and “construed section 190.2, subdivision (d) in a significantly
different, and narrower manner than courts had previously construed the statute.”
(People v. Torres (2020) 46 Cal.App.5th 1168, 1179.)
       After we rejected defendant’s claims in our previous opinion, our Supreme Court
decided Strong, concluding: “Findings issued by a jury before Banks and Clark do not
preclude a defendant from making out a prima facie case for relief under Senate Bill
1437. This is true even if the trial evidence would have been sufficient to support the

                                              5
findings under Banks and Clark.” (People v. Strong, supra, 13 Cal.5th at p. 710.) Here,
the trial court concluded that the jury’s pre-Banks and Clark findings precluded defendant
from establishing a prima facie case. Because this conclusion does not survive Strong,
we will reverse the trial court’s order and remand for further proceedings.
                                     DISPOSITION
       The order denying defendant’s petition is reversed, and the cause is remanded with
directions to conduct further proceedings consistent with this opinion and section 1172.6.



                                                       /s/
                                                 Duarte, J.



We concur:



      /s/
Robie, Acting P. J.



     /s/
Mauro, J.




                                             6